 

EXHIBIT 10.1

 

CARDIMA, INC.

 

1993 STOCK OPTION PLAN

 

(AS AMENDED AND RESTATED MARCH 2003)

 

I.    PURPOSES OF THE PLAN

 

This Amended and Restated 1993 Stock Option Plan (the “Plan”) is intended to
promote the interests of Cardima, Inc., a Delaware corporation (the
“Corporation”), by providing a method whereby eligible individuals who provide
valuable services to the Corporation (or its parent or subsidiary corporations)
may be offered incentives and rewards which will encourage them to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation and continue to render services to the Corporation (or its parent or
subsidiary corporations).

 

For purposes of the Plan, the following provisions shall be applicable in
determining the parent and subsidiary corporations of the Corporation:

 

(i)    Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a Parent
corporation of the Corporation, provided each such corporation in the unbroken
chain (other than the Corporation) owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

(ii)    Each corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation shall be considered to be a
Subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

II.    ADMINISTRATION OF THE PLAN

 

A.    A Committee comprised of non-employee members of the Board who satisfy the
requirements of Rule 16b-3 of the Securities Exchange Act of 1934 (the “1934
Act”) as it is then in effect to exempt stock awards made hereunder from the
short-swing profit recovery rules of Section 16(b) of the 1934 Act (the “Primary
Committee”) and who satisfy the requirements of Section 162(m) of the Internal
Revenue Code shall have sole and exclusive authority to administer the Plan with
respect to Section 16 Insiders.

 

B.    Administration of the Plan with respect to all other persons eligible to
participate in the Plan may, at the Board’s discretion, be vested in the Primary
Committee or a second committee comprised of one or more Board members (the
“Secondary Committee”), or the Board may retain the power to administer the Plan
with respect to all such persons. The members of the Secondary Committee may be
individuals who are Employees eligible to receive option grants under the Plan
or any stock option, stock appreciation, stock bonus or other stock plan of the
Corporation (or any Parent or Subsidiary) or who have any other business
relationship with the Corporation outside their roles as members of the Board.

 

C.    Members of the Primary Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

 

1



--------------------------------------------------------------------------------

 

D.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding options thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Plan under its jurisdiction or any option
thereunder.

 

E.    Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any grants under the Plan.

 

III.    ELIGIBILITY FOR OPTION GRANTS

 

The persons eligible to receive option grants under the Plan are as follows:

 

(i)    key employees (including officers and directors) of the Corporation (or
its parent or subsidiary corporations);

 

(ii)    the non-employee members of the Board or the non-employee members of the
board of directors of any parent or subsidiary corporation; and

 

(iii)    those consultants who provide valuable services to the Corporation (or
its parent or subsidiary corporations).

 

The Plan Administrator shall have full authority to determine which eligible
individuals are to receive option grants under the Plan, the number of shares to
be covered by each such grant, whether the granted option is to be an incentive
stock option (“Incentive Option”) which satisfies the requirements of Section
422 of the Internal Revenue Code or a non-statutory option not intended to meet
such requirements, the time or times at which each such option is to become
exercisable, and the maximum term for which the option is to remain outstanding.

 

IV.    STOCK SUBJECT TO THE PLAN

 

A.    The stock issuable under the Plan shall be shares of the Corporation’s
authorized but unissued or reacquired Common Stock. The aggregate number of
shares which may be issued over the term of the Plan shall not exceed 7,650,690
shares (on a post-split basis). The total number of shares issuable under the
Plan shall be subject to adjustment from time to time in accordance with the
provisions of this Section IV.

 

B.    The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of the 1998, 1999, 2000,
2001 and 2002 calendar years by an amount equal to three percent (3%) of the
shares of Common Stock outstanding, on December 31 of the immediately preceding
calendar year; but in no event shall any such annual increase exceed 300,000
shares (on a post-split basis). For purposes of this provision, the
determination of the number of shares of Common Stock outstanding shall include
securities which are exercisable or convertible into shares of Common Stock,
including without limitation all outstanding stock options and warrants.

 

C.    No one person participating in the Plan may receive options for more than
500,000 shares of Common Stock per calendar year, beginning with the 1996
calendar year.

 

D.    Shares subject to outstanding options shall be available for subsequent
option grants under the Plan to the extent (i) options expire or terminate for
any reason prior to exercise in full and (ii) options are cancelled in
accordance with the cancellation-regrant provisions of Section VIII of the Plan.
Shares subject to outstanding options shall not be available for subsequent
option grants under the Plan to the extent options are surrendered in accordance
with the limited cash-out rights provisions of Section IX of the Plan. Shares
repurchased by the Corporation pursuant to its repurchase rights under the Plan
shall not be available for subsequent option grants.

 

2



--------------------------------------------------------------------------------

 

E.    In the event any change is made to the Common Stock issuable under the
Plan by reason of any stock split, stock dividend, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without receipt of consideration, appropriate adjustments shall be made to
(I) the aggregate number and/or class of shares issuable under the Plan and (II)
the aggregate number and/or class of shares and the option price per share in
effect under each outstanding option in order to prevent the dilution or
enlargement of benefits thereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

 

F.    To the extent required by Section 260.140.45 of Title 10 of the California
Code of Regulations, the total number of shares of Common Stock issuable upon
exercise of all outstanding options and the total number of shares of Common
Stock provided for under any stock bonus or similar plan of the Corporation
shall not exceed the applicable percentage as calculated in accordance with the
conditions and exclusions of Section 260.140.45 of Title 10 of the California
Code of Regulations, based on the shares of Common Stock of the Corporation that
are outstanding at the time the calculations is made.(1)

 

V.    TERMS AND CONDITIONS OF OPTIONS

 

A.    Options granted pursuant to the Plan shall be authorized by action of the
Plan Administrator and may, at the Plan Administrator’s discretion, be either
Incentive Options or non-statutory options. Individuals who are not Employees
(as defined in subsection 3.C below) may only be granted non-statutory options.
Each granted option shall be evidenced by one or more instruments in the form
approved by the Plan Administrator; provided, however, that each such instrument
shall comply with and incorporate the terms and conditions specified below. Each
instrument evidencing an Incentive Option shall, in addition, be subject to the
applicable provisions of Section VI.

 

B.    Option Price.

 

1.    The option price per share shall be fixed by the Plan Administrator. In no
event, however, shall the option price per share be less than eighty-five
percent (85%) of the fair market value of a share of Common Stock on the date of
the option grant or, in the case of an option granted to the owner of stock (as
determined under Section 424(d) of the Internal Revenue Code) possessing ten
percent (10%) or more of the total combined voting power of all classes of stock
of the Corporation or any one of its parent or subsidiary corporations (such
person to be herein referred to as a 10% Stockholder), the option price per
share shall not be less than one hundred and ten percent (110%) of the Fair
Market Value of one share of Common Stock on the grant date.

 

2.    The option price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section X and the instrument evidencing
the grant, be payable in one or more of the forms specified below:

 

(i)    cash or check drawn to the Corporation’s order;

 

(ii)    in shares of Common Stock held by the optionee for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at fair market value on the Exercise Date; or

 

--------------------------------------------------------------------------------

(1)   Section 260.140.45 generally provides that the total number of shares
issuable upon exercise of all outstanding options (exclusive of certain rights)
and the total number of shares called for under any stock bonus or similar plan
shall not exceed a number of shares which is equal to 30% of the then
outstanding shares of the issuer (convertible preferred or convertible senior
common shares counted on an as if converted basis), exclusive of shares subject
to promotional waivers under Section 260.141, unless a percentage higher than
30% is approved by at least two-thirds of the outstanding shares entitled to
vote.

 

3



--------------------------------------------------------------------------------

 

(iii)    to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the optionee is to
provide irrevocable written instructions (I) to a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date, an
amount sufficient to cover the aggregate option price payable for the purchased
shares plus all applicable Federal and State income and employment taxes
required to be withheld by the Corporation by reason of such purchase and (II)
concurrently to the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm in order to effect the sale transaction.

 

For purposes of this subparagraph B, the Exercise Date shall be the first date
on which there shall have been delivered to the Corporation both written notice
of the exercise of the option and, except to the extent such sale and remittance
procedure is utilized, payment of the option price for the purchased shares.

 

3.    The fair market value of a share of Common Stock on any relevant date
under subparagraph 1 above (and for all other valuation purposes under the Plan)
shall be determined in accordance with the following provisions:

 

(i)    If the Common Stock is not at the time listed or admitted to trading on
any stock exchange but is traded on the Nasdaq National Market System, the fair
market value shall be the closing selling price of one share of Common Stock on
the date in question, as such price is reported by the National Association of
Securities Dealers through its Nasdaq system or any successor system. If there
is no closing selling price for the Common Stock on the date in question, then
the closing selling price on the last preceding date for which such quotation
exists shall be determinative of fair market value.

 

(ii)    If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the fair market value shall be the closing selling price
per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no reported sale of Common Stock on such exchange
on the date in question, then the fair market value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.

 

(iii)    If the Common Stock at the time is neither listed nor admitted to
trading on any stock exchange nor traded in the over-the-counter market, or if
the Plan Administrator determines that the value determined pursuant to
subparagraphs (i) and (ii) above does not accurately reflect the fair market
value of the Common Stock, then such fair market value shall be determined by
the Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate, including one or more independent
professional appraisals.

 

C.    Term and Exercise of Options.

 

Each option granted under the Plan shall be exercisable at such time or times,
during such period, and for such number of shares as shall be determined by the
Plan Administrator and set forth in the instrument evidencing such option,
subject to the minimum vesting requirements of Rule 260.140.41(f) of Title 10 of
the California Code of Regulations, as applicable. No such option, however,
shall have a maximum term in excess of ten (10) years from the grant date and no
Incentive Option granted to a 10% Stockholder shall have a maximum term in
excess of five (5) years from the grant date. During the lifetime of the
optionee, the option shall be exercisable only by the optionee and shall not be
assignable or transferable by the optionee otherwise than by will or by the laws
of descent and distribution.

 

D.    Effect of Termination of Employment.

 

1.    Except to the extent otherwise provided pursuant to subparagraph 3.D
below, the following provisions shall govern the exercise period applicable to
any options held by the optionee at the time of cessation of Service or death:

 

4



--------------------------------------------------------------------------------

 

(i)    Should the optionee cease to remain in Service for any reason other than
death or Disability, then the period during which each outstanding option held
by such optionee is to remain exercisable shall be limited to the three
(3)-month period following the date of such cessation of Service.

 

(ii)    In the event such Service terminates by reason of Disability, then the
period during which each outstanding option held by the optionee is to remain
exercisable shall be limited to the six (6)-month period following the date of
such cessation of Service. However, should such Disability be deemed to
constitute Permanent Disability, then the period during which each outstanding
option held by the optionee is to remain exercisable shall be extended by an
additional six (6) months so that the exercise period shall be limited to the
twelve (12)-month period following the date of the optionee’s cessation of
Service by reason of such Permanent Disability. For all purposes under the Plan,
Disability shall mean the inability of an individual to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Plan Administrator on the basis
of such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months.

 

(iii)    Should the optionee die while holding one or more outstanding options,
then the period during which each such option is to remain exercisable shall be
limited to the twelve (12)-month period following the date of the optionee’s
death. During such limited period, the option may be exercised by the personal
representative of the optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the optionee’s will or in accordance with the
laws of descent and distribution.

 

(iv)    Each such option shall, during such limited exercise period, be
exercisable for any or all of the shares for which the option is exercisable on
the date of the optionee’s cessation of Service. Upon the expiration of such
limited exercise period or (if earlier) upon the expiration of the option term,
the option shall terminate and cease to be exercisable.

 

2.    Under no circumstances shall any option be exercisable after the specified
expiration date of the option term.

 

3.    For all purposes under the Plan, unless specifically provided otherwise in
the option agreement evidencing the option grant and/or the purchase agreement
evidencing the purchased shares, the optionee shall be deemed to remain in
Service for so long as such individual renders services on a periodic basis to
the Corporation or any parent or subsidiary corporation in the capacity of an
Employee, a non-employee member of the board of directors or a consultant. The
optionee shall be considered to be an Employee for so long as such individual
remains in the employ of the Corporation or one or more of its parent or
subsidiary corporations, subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

4.    The Board shall have full power and authority to extend the period of time
for which the option is to remain exercisable following the optionee’s
termination of Service from the three (3)-month (six (6) months in the case of
Disability and twelve (12) months in the case of death or Permanent Disability)
or shorter period set forth in the option agreement to such greater period of
time as the Board shall deem appropriate; provided, that in no event shall such
option be exercisable after the specified expiration date of the option term.

 

E.    Stockholder Rights.    An optionee shall have none of the rights of a
stockholder with respect to the shares subject to the option until such
individual shall have exercised the option and paid the option price.

 

F.    Repurchase Rights.    The shares of Common Stock acquired upon the
exercise of options granted under the Plan may be subject to one or more
repurchase rights of the Corporation in accordance with the following
provisions:

 

5



--------------------------------------------------------------------------------

 

1.    The Plan Administrator may in its discretion determine that it shall be a
term and condition of one or more options exercised under the Plan that the
Corporation (or its assignees) shall have the right, exercisable upon the
optionee’s cessation of Service, to repurchase at the option price all or (at
the discretion of the Corporation and with the consent of the optionee) part of
the unvested shares of Common Stock at the time held by the optionee. Any such
repurchase right shall be exercisable by the Corporation (or its assignees) upon
such terms and conditions (including the establishment of the appropriate
vesting schedule and other provision for the expiration of such right in one or
more installments over the optionee’s period of Service) as the Plan
Administrator may specify in the instrument evidencing such right and shall be
subject, to the extent required by Rule 260.140.41(f), to the minimum vesting
terms provided in such rule.

 

2.    All of the Corporation’s outstanding repurchase rights shall automatically
terminate upon the occurrence of any Corporate Transaction under Section VII.

 

VI.    INCENTIVE OPTIONS

 

The terms and conditions specified below shall be applicable to all Incentive
Options granted under the Plan. Incentive Options may only be granted to
individuals who are Employees of the Corporation. Options which are specifically
designated as “non-statutory” options when issued under the Plan shall not be
subject to such terms and conditions.

 

A.    Option Price.    The option price per share of the Common Stock subject to
an Incentive Option shall in no event be less than one hundred percent (100%) of
the fair market value of a share of Common Stock on the date of grant. If the
individual to whom the option is granted is a 10% Stockholder, then the option
price per share shall not be less than one hundred and ten percent (110%) of the
Fair Market Value of one share of Common Stock on the grant date.

 

B.    Dollar Limitation.    The aggregate fair market value (determined as of
the respective date or dates of grant) of the Common Stock for which one or more
options granted to any Employee under this Plan (or any other option plan of the
Corporation or its parent or subsidiary corporations) may for the first time
become exercisable as incentive stock options under the Federal tax laws during
any one calendar year shall not exceed the sum of One Hundred Thousand Dollars
($100,000). To the extent the Employee holds two or more such options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability thereof as incentive stock options under the
Federal tax laws shall be applied on the basis of the order in which such
options are granted.

 

Except as modified by the preceding provisions of this Section VI, all the
provisions of the Plan shall be applicable to the Incentive Options granted
hereunder.

 

VII.    CORPORATE TRANSACTIONS

 

A.    In the event of one or more of the following transactions (a “Corporate
Transaction”):

 

(i)    a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State of the Corporation’s incorporation,

 

(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

 

(iii)    any reverse merger in which the Corporation is the surviving entity but
in which all of the Corporation’s outstanding voting stock is transferred to the
acquiring entity or its wholly-owned subsidiary,

 

then each option outstanding under the Plan shall automatically accelerate so
that each such option shall, immediately prior to the Corporate Transaction,
become fully exercisable for all of the shares of Common Stock at the time
subject to such option and may be exercised for any or all of those shares or
fully vested shares of Common Stock.

 

6



--------------------------------------------------------------------------------

 

B.    Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor Corporation (or parent thereof).

 

C.    Each outstanding option which is assumed in connection with the Corporate
Transaction or is otherwise to continue in effect shall be appropriately
adjusted, immediately after such Corporate Transaction, to apply and pertain to
the number and class of securities which would be issuable, in consummation of
such Corporate Transaction, to an actual holder of the same number of shares of
Common Stock as are subject to such option immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to the option price
payable per share, provided the aggregate option price payable for such
securities shall remain the same. Appropriate adjustments shall also be made to
the class and number of securities available for issuance under the Plan
following the consummation of such Corporate Transaction.

 

D.    The portion of any Incentive Option accelerated in connection with a
Corporate Transaction shall remain exercisable as an Incentive Option only to
the extent the applicable One Hundred Thousand Dollar limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

E.    The grant of options under this Plan shall in no way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

VIII.    CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected optionees, the cancellation of
any or all outstanding options under the Plan and to grant in substitution
therefor new options under the Plan covering the same or different numbers of
shares of Common Stock but having an option price per share not less than
eighty-five percent (85%) of the fair market value of the Common Stock on the
new grant date (or one hundred percent (100%)) of such fair market value in the
case of an Incentive Option or, in the case of a 10% Stockholder, not less than
one hundred and ten percent (110%) of such fair market value).

 

IX.    CASH-OUT OF OPTIONS

 

A.    Once the Corporation’s outstanding Common Stock is registered under
Section 12(g) of the 1934 Act, one or more optionees subject to the short-swing
profit restrictions of the Federal securities laws may, in the Plan
Administrator’s sole discretion, be granted limited cash-out rights to operate
in tandem with their outstanding options under the Plan. Any option with such a
limited right in effect for at least six (6) months shall automatically be
cancelled upon the acquisition of fifty percent (50%) or more of the
Corporation’s outstanding Common Stock (excluding the Common Stock holdings of
officers and directors of the Corporation who participate in this Plan) pursuant
to a tender or exchange offer made by a person or group of related persons
(other than the Corporation or a person that directly or indirectly controls, is
controlled by or is under common control with the Corporation) which the Board
does not recommend the Corporation’s stockholders to accept. In return for the
cancelled option, the optionee shall be entitled to a cash distribution from the
Corporation in an amount equal to the excess of (i) the Cash-Out Price of the
shares of Common Stock in which the optionee is vested under the cancelled
option over (ii) the aggregate exercise price payable for such vested shares.
The cash distribution payable upon such cancellation shall be made within five
(5) days following the completion of such tender or exchange offer, and neither
the approval of the Plan Administrator nor the consent of the Board shall be
required in connection with such cancellation and distribution.

 

B.    For purposes of calculating the cash distribution, the Cash-Out Price per
share of the vested Common Stock subject to the cancelled option shall be deemed
to be equal to the greater of (i) the fair market value per share on the date of
surrender, as determined in accordance with the valuation provisions of
subsection V.1.D, or (ii) the highest reported price per share paid in effecting
the tender or exchange offer. However, if the cancelled option is an Incentive
Option, then the Cash-Out Price shall not exceed the value per share determined
under clause (i) above.

 

7



--------------------------------------------------------------------------------

 

C.    The shares of Common Stock subject to any option cancelled for an
appreciation distribution in accordance with this Section IX shall not be
available for subsequent option grants under the Plan.

 

X.    TAX WITHHOLDING

 

A.    The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or upon the vesting of such shares under the Plan shall be
subject to the satisfaction of all applicable Federal, state and local income
and employment tax withholding requirements.

 

B.    The Plan Administrator may, in its discretion, provide any or all holders
of Non-Statutory Options or unvested shares of Common Stock under the Plan with
the right to use shares of Common Stock in satisfaction of all or part of the
Taxes incurred by such holders in connection with the exercise of their options.
Such right may be provided to any such holder in either or both of the following
formats:

 

(i)    Stock Withholding.    The election to have the Corporation withhold, from
the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the taxes (not to
exceed one hundred percent (100%)) designated by the holder.

 

(ii)    Stock Delivery.    The election to deliver to the Corporation, at the
time the Non-Statutory Option is exercised or the shares vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with the option exercise or share vesting triggering the taxes) with
an aggregate Fair Market Value equal to the percentage of the taxes (not to
exceed one hundred percent (100%)) designated by the holder.

 

XI.    LOANS

 

A.    The Plan Administrator may assist any optionee (including an optionee who
is an officer or director of the Corporation) in the exercise of one or more
options granted to such optionee, including the satisfaction of any Federal and
State income and employment tax obligations arising therefrom, by (i)
authorizing the extension of a loan from the Corporation to such optionee, or
(ii) permitting the optionee to pay the option price for the purchased Common
Stock in installments over a period of years.

 

B.    The terms of any loan or installment method of payment (including the
interest rate and terms of repayment) shall be established by the Plan
Administrator in its sole discretion. Loans or installment payments may be
granted with or without security or collateral. However, any loan made to a
consultant or other non-employee advisor must be secured by property other than
the purchased shares of Common Stock. In all events, the maximum credit
available to each optionee may not exceed the sum of (i) the aggregate option
price payable for the purchased shares (less the par value) plus (ii) any
Federal and State income and employment tax liability incurred by the optionee
in connection with such exercise.

 

C.    The Plan Administrator may, in its absolute discretion, determine that one
or more loans extended under the financial assistance program shall be subject
to forgiveness by the Corporation in whole or in part upon such terms and
conditions as the Board in its discretion deems appropriate.

 

XII.    NO EMPLOYMENT OR SERVICE RIGHTS

 

A.    Nothing in the Plan shall confer upon the optionee any right to continue
in the service or employ of the Corporation (or any parent or subsidiary
corporation of the Corporation employing or retaining such optionee) for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any parent or subsidiary corporation of the
Corporation employing or retaining such optionee) or of the optionee, which
rights are hereby expressly reserved by each, to terminate the Service of the
optionee at any time for any reason, with or without cause.

 

8



--------------------------------------------------------------------------------

 

XIII.    AMENDMENT OF THE PLAN

 

A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects whatsoever; provided, however, that no
such amendment or modification shall, without the consent of the Corporation’s
stockholders, adversely affect the rights and obligations with respect to
options at the time outstanding under the Plan; and provided, further that any
amendment or modification by the Board, to (i) increase the maximum number of
shares issuable under the Plan or the maximum number of shares for which any
person may be granted options per calendar year, except for permissible
adjustments under Section IV or (ii) materially modify the eligibility
requirements for the grant of options under the Plan shall not be effective
without the approval of the Corporation’s stockholders within one year of such
amendment or modification to the Plan.

 

B.    Options may be granted under this Plan to purchase shares of Common Stock
in excess of the number of shares then available for issuance under the Plan,
provided (i) an amendment to increase the maximum number of shares issuable
under the Plan is adopted by the Board prior to the initial grant of any such
option and within one year thereafter such amendment is approved by the
Corporation’s stockholders and (ii) each option granted is not to become
exercisable, in whole or in part, at any time prior to the obtaining of such
stockholder approval.

 

XIV.    EFFECTIVE DATE AND TERM OF PLAN

 

A.    The Plan became effective when adopted by the Board on June 10, 1993 and
was approved by the Corporation’s stockholders on September 20, 1993. The Board
amended the Plan on November 22, 1994 to (i) increase the number of shares
authorized for issuance thereunder by an additional 975,080 shares of Common
Stock (132,298 shares of Common Stock on a post-split basis) and (ii) revise the
limited period of exercisability when an optionee ceases to render Services to
the Corporation as a result of such optionee’s Disability. The Corporation’s
Stockholders approved the 1994 Amendment on December 29, 1994. The Board amended
the Plan on June 1, 1996 to increase the number of shares authorized for
issuance thereunder by an additional 640,079 shares (on a post-split basis) of
Common Stock and on October 2, 1996, to revise certain provisions in connection
with the filing of a Registration Statement for the initial public offering of
the Corporation’s Common Stock hereafter referred to collectively as (the “1996
Amendments”) The Corporation’s Stockholders approved the 1996 Amendments on
October 2, 1996. The Board amended the Plan in March 1999 to increase the number
of shares authorized for issuance thereunder by an additional 2,000,000 shares
(on a post-split basis) of Common Stock. The Corporation’s Stockholders approved
the 1999 Amendment on June 23, 1999. In February 2000, the Board decided to
unreserve the remaining 2,742,996 shares which had not been granted to utilize
those shares in a private placement financing. In June 2000, the Corporation’s
Stockholder approved an amendment to increase the number of shares of Common
Stock reserved for issuance to replace the shares which were unreserved and used
for the private placement financing. The Board amended the Plan in February 2001
to increase the number of shares authorized for issuance thereunder by an
additional 2,000,000 shares (on a post-split basis) of Common Stock. The
Corporation’s Stockholders approved the 2001 Amendment on May 10, 2001. The
Board amended the Plan in April 2002 to increase the number of shares authorized
for issuance thereunder by an additional 1,200,000 Shares of Common Stock (the
“2002 Amendment). The Corporation’s Stockholders approved the 2002 Amendment on
June 20, 2002. The Plan was amended and restated effective July 30, 2002 and
March 5, 2003 to comply with certain requirements of the California Commissioner
of Corporations.

 

B.    The provisions of the 1996 Amendments shall apply only to options granted
and shares issued under the Plan from and after the date the Amendments were
adopted by the Board. Each option issued and outstanding under the Plan
immediately prior to such adoption of the Amendments shall continue to be
governed by the terms and conditions of the Plan (and the instrument evidencing
such grant) as in effect on the date each such option was previously granted,
and nothing in the Amendments shall be deemed to affect or otherwise modify the
rights or obligations of the stockholders of such prior options with respect to
the acquisition of shares of Common Stock thereunder.

 

C.    Unless sooner terminated in accordance with Section VII, the Plan shall
terminate upon the earlier of (i) November 21, 2004 or (ii) the date on which
all shares available for issuance under the Plan shall have been issued pursuant
to the exercise or surrender of options granted hereunder. If the date of
termination is determined under clause (i) above, then options outstanding on
such date shall thereafter continue to have force and effect in accordance with
the provisions of the instruments evidencing such options.

 

9



--------------------------------------------------------------------------------

 

XV.    USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares pursuant
to options granted under the Plan shall be used for general corporate purposes.

 

XVI.    INFORMATION OBLIGATION

 

During such time that the Plan is subject to the requirements of Section 25110
of the California Code of Corporations, the Corporation shall provide the
Participants with financial statements at least annually. This Section XVI shall
not apply to key Employees whose duties in connection with the Corporation
assure them access to equivalent information.

 

XVII.    REGULATORY APPROVALS

 

The implementation of the Plan, the granting of any option hereunder, and the
issuance of stock upon the exercise or surrender of any such option shall be
subject to the procurement by the Corporation of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the
options granted under it and the stock issued pursuant to it.

 

10